DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 February 2022 and 4 May 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prahlad et al. (US 2011/0016091).
In regards to claims 1, 8, and 15, Prahlad teaches a system for providing backup services for limited-access user data, comprising:
persistent storage for storing:
an object repository (“For example, the de-duplication manager 362 can receive secondary copies (e.g., backup, migration and/or archive copies) of data from the client devices 364 and store at least portions of the secondary copies on the storage device 366.”, paragraph 0101), and
a user data backup (“A de-duplication database 368 can utilize one or more tables or other data structures to store substantially unique identifiers of data objects (e.g., files, blocks) that have already been stored on the storage device 366.”, paragraph 0102); and
a manager (de-duplication manager 362, figure 3B) programmed to:
obtain fragmented user data (“The storage operation manager component 160 is invoked when a storage operation that creates a copy of a file is requested (e.g., when backing up the application file (block 400)).”, paragraph 0128), associated with an object that is potentially duplicative of an object stored in the object repository (“In certain embodiments, because the agent 370 is familiar with the data format and structure of the data file 210, which contains multiple email messages 230 and attachments 240 in multiple user mailboxes 220, the agent 370 can identify to the de-duplication manager 362 where to begin within the data file 210 the de-duplication evaluation process.”, paragraph 0109), from the limited-access user data (paragraph 0071), wherein:
access to the limited-access user data is gated by an application that includes the functionality to provide portions of data chunks of the limited-access user data to the manager (“As further illustrated by FIG. 3B, each of the clients 364 comprises one or more agents 370 operating thereon, or associated therewith, for performing data and/or storage tasks related to the corresponding client 364. In certain embodiments, the agents 370 are data agents configured to generate secondary copies of data stored on, or accessible by, the corresponding client 364 for storage on the storage device 366.”, paragraph 0103); and
the fragmented user data comprises the portions of data chunks obtained using the functionality of the application (“For instance, suppose the agent 370 is instructed to process the data file 210 (see FIG. 2), which was generated by an email server, to be backed up.”, paragraph 0109);
make a determination, that the object is duplicative based on a copy of the object stored in the object repository (“In decision block 540, if the data objects match, then the single instancing system continues at block 550, otherwise the single instancing system continues at block 570.”, paragraph 0133);
in response to making the determination:
add the fragmented user data to the user data backup without adding the object to the user data backup (“In block 440, the storage operation manager component 160 adds a reference (e.g., to an index of data managed by the single instancing system, such as by incrementing a reference count in the index) to the already backed up instance of the data object, and then continues to block 460.”, paragraph 0131; “The single instancing system can then store only a single instance or copy of the extracted email messages 230 or attachments 240 that are similar.”, paragraph 0062);
associate the fragmented user data in the user data backup with the copy of the object stored in the object repository (“In block 440, the storage operation manager component 160 adds a reference (e.g., to an index of data managed by the single instancing system, such as by incrementing a reference count in the index) to the already backed up instance of the data object, and then continues to block 460.”, paragraph 0131); and
store the user data backup in the persistent storage (“In block 560, the single instancing system updates the substantially unique identifier reference count tracked by the single instance database component 140 and then concludes.”, paragraph 0133).
In regards to claims 2, 9, and 16, Prahlad further teaches that the object is an attachment to an electronic mail communication (“The application data extraction component 170 can obtain this metadata or other information, which enables it to parse the data file 210, identify containers 220, and extract email messages 230 or attachments 240 from each container 220. The single instancing system can then store only a single instance or copy of the extracted email messages 230 or attachments 240 that are similar.”, paragraph 0062).
In regards to claims 4, 11, and 18, Prahlad further teaches that the electronic mail communication is addressed to at least two users (“Email messages are often forwarded to many users, and the users may be assigned to the same or different email servers.”, paragraph 0060).
In regards to claims 5, 12, and 19, Prahlad further teaches that a copy of the electronic mail communication is stored as part of a previously generated user data backup (“An application agent associated with each type of application may analyze incoming or previously stored data to identify redundant data. For example, an email agent analyzes incoming or previously stored emails, including attachments to emails, to identify duplicate attachments. The email agent provides a first instance of an email with an attachment to the storage policy, but for subsequent emails having the same attachment, the email agent strips them of their attachments and stores them with a stub or pointer to the previously stored attachment.”, paragraph 0069).
In regards to claims 6, 13, and 20, Prahlad further teaches that obtaining a copy of the object via the application does not indicate to the manager that the object is duplicative (Figure 5 shows that the object is determined to be duplicative based on the substantially unique identifier rather than merely obtaining a copy).
In regards to claims 7 and 14, Prahlad further teaches that associating the fragmented user data in the user data backup with the copy of the object stored in the object repository comprises: 
removing the attachment from the electronic mail communication (“for subsequent emails having the same attachment, the email agent strips them of their attachments and stores them with a stub or pointer to the previously stored attachment”, paragraph 0069); and 
adding a reference to the copy of the object stored in the object repository (“In block 440, the storage operation manager component 160 adds a reference (e.g., to an index of data managed by the single instancing system, such as by incrementing a reference count in the index) to the already backed up instance of the data object, and then continues to block 460.”, paragraph 0131).

Response to Arguments
Applicant’s arguments, see page 10, filed 4 May 2022, with respect to the objections, have been fully considered and are persuasive.  The objections of the non-final rejection have been withdrawn. 
Applicant's remaining arguments filed 4 May 2022 have been fully considered, but they are not persuasive. Prahlad teaches the newly added limitations as explained above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        20 May 2022